Title: From Thomas Jefferson to Richard Hanson, 4 November 1792
From: Jefferson, Thomas
To: Hanson, Richard



Dr. Sir
Philadelphia Nov. 4. 1792.

I now inclose you a power of Attorney for the collection of the bonds enumerated in the list which was inclosed in your letter of Octob. 27. with a special letter to the persons named in each bond notifying your power and desiring them to make the paiment to you at Petersburgh. There is one thing to which I must beg your particular attention, that is, to take measures for having clerks and sheriff’s tickets paid either by the attornies you employ or by yourself. As they will be recovered in the judgment, they will be no deduction from the amount of the bond, and if in any instances they are suffered to come to me, besides the impossibility of my being able to judge of their justice, they will in many instances, perhaps in most, be paid twice. I must beg your permission therefore to presume them paid under the arrangements you will take, and that I may safely refuse paiment of them in every instance, even should a distress be threatened. I am with great esteem Dear Sir Your most obedt. humble servt

Th: Jefferson

